Citation Nr: 0520540	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of 
nondisplaced left wrist navicular fracture.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for lumbosacral strain.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1984 to May 1988.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and lumbosacral strain are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the regional office (RO) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran experienced a nondisplaced left wrist navicular 
fracture during service and has residual complaints 
associated with the in-service fracture.


CONCLUSION OF LAW

Residuals of nondisplaced left wrist navicular fracture were 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the Department of Veterans Affairs (VA) may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA), with respect to the veteran's 
claim, the Board has determined that the evidence supports a 
grant of the benefits sought.  Consequently, any lack of 
notice and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and/or 
development would be an unnecessary use of VA time and 
resources.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

Following a complete review of the record, the Board notes 
that service medical records reflect that the veteran 
sustained a left navicular fracture while playing football in 
August 1985, at which time X-rays revealed a comminuted 
nondisplaced fracture of the scaphoid tubercle.  The severity 
of this fracture is further evidenced by records dated in 
November 1985 that indicate the fracture was casted for a 
period of eleven weeks.  

Thereafter, while December 1985 records indicate that the 
fracture had resolved, nothing was mentioned at the time of 
the veteran's separation examination in April 1988, and there 
is no opinion as to etiology, there is nothing in the record 
to suggest that the veteran's complaints of continuing left 
wrist pain especially with activity are not associated with 
his in-service left wrist fracture.  The medical evidence of 
record also does not contain an opinion attributing the 
veteran's complaints of left wrist pain to an injury outside 
of service nor does it contradict his complaints of 
continuing left wrist pain.  

Accordingly, the Board finds that absent evidence that 
clearly attributes the veteran's complaints to an injury 
occurring outside of service, it must be concluded that the 
complaints are a result of the in-service left wrist fracture 
to which the veteran attributes them.  Consequently, all 
reasonable doubt is resolved in favor of the veteran and 
service connection for the residuals of nondisplaced left 
wrist navicular fracture is hereby granted.


ORDER

Entitlement to service connection for the veteran's residuals 
of nondisplaced left wrist navicular fracture is granted.


REMAND

With respect to the remaining issues of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
lumbosacral strain, the Board notes that although there was 
no specific diagnosis of any of these disabilities during 
service, service medical records from April 1985 reflect 
complaints of back pain for the previous week and a diagnosis 
of possible muscle strain of the posterior lumbosacral 
fascia, and a May 1985 service medical record entry reflects 
an assessment of resolving muscle strain.  In addition, 
private treatment records over the period of June 1996 to 
April 2002 reflect periodic treatment for low back pain, and 
that the examiner circled diagnostic codes for lumbar 
sprain/strain and neuritis/radiculitis in June 1996, for 
lumbar sciatica in November 1998, and for lumbar 
sprain/strain and neuritis/radiculitis in March 2000 and 
April 2002. 

Moreover, a June 1987 service audiogram revealed hearing 
thresholds of 15, 20, 30, and 30 decibels at 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and of 
10, 10, 5, and 25 decibels at 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  The Board also notes 
that it was indicated in Hensley v. Brown, 5 Vet. App. 155 
(1993), that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  The record does not contain the results of any 
audiogram conducted at or about the time of the veteran's 
April 1988 separation examination.  Finally, the veteran's 
occupation during service was aviation ordnanceman (AO), and 
he carried out his responsibilities as an AO on the flight 
deck of the USS Midway.

Therefore, based on the above, the Board finds that the 
veteran should be afforded appropriate VA examinations to 
determine whether it is at least as likely as not that any 
current bilateral hearing loss, tinnitus, and low back 
disorder are related to the veteran's service, or in the case 
of organic diseases of the nervous system and arthritis, to a 
period of one year after service.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the etiology of any low back 
disorder.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
low back disorder is related to service 
or in the case of arthritis, to a period 
of one year after service.  

2.  The veteran should also be afforded 
an appropriate VA audiological 
examination to determine the etiology of 
any bilateral hearing loss and/or 
tinnitus.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any hearing 
loss and/or tinnitus is related to active 
service or to a period of one year after 
service.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for hearing loss, tinnitus, 
and lumbosacral strain should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


